NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 03 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   15-10188

              Plaintiff-Appellee,                D.C. No.
                                                 1:12-cr-00057-FMTG-1
 v.

JIAN BING WU,                                    MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                             for the District of Guam
               Frances Tydingco-Gatewood, Chief Judge, Presiding

                     Argued and Submitted October 18, 2016
                               Honolulu, Hawaii

Before: WALLACE, FARRIS, and WATFORD, Circuit Judges.

      Jian Bing Wu appeals his conviction for conspiracy to commit marriage

fraud, in violation of 18 U.S.C. § 371, and marriage fraud, in violation of 8 U.S.C.

§ 1325(c). He challenges the district court’s denial of his motions for judgment of

acquittal and his motion for mistrial and dismissal based on a purported Brady /

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Giglio violation. Wu also challenges the district court’s decision to deliver an

Allen charge to the jury. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      We review a district court’s denial of a motion for acquittal de novo,

viewing the evidence in the light most favorable to the prosecution to determine

whether any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. See United States v. Riggins, 40 F.3d 1055,

1057 (9th Cir. 1994). Under 8 U.S.C. § 1325(c), it is a crime to “knowingly enter[]

into a marriage for the purpose of evading any provision of the immigration laws.”

We examine whether, in view of all of the facts and circumstances, the couple

“intend[ed] to establish a life together at the time they were married.” Bark v. INS,

511 F.2d 1200, 1201 (9th Cir. 1975). The evidence introduced at trial, viewed in

the light most favorable to the prosecution, would allow any rational trier of fact to

conclude that Wu married his wife to obtain a green card and that the couple did

not intend to establish a life together at the time they were married. Accordingly,

the district court did not err in denying Wu’s motions for acquittal.

      The district court also did not err in denying Wu’s motion for a mistrial and

dismissal based on the prosecution’s failure to disclose before trial that Wu’s ex-

wife, a government witness, intended to disavow her prior written statement. We

review a denial of a motion for mistrial for an abuse of discretion. See United


                                           2
States v. Nelson, 137 F.3d 1094, 1106 (9th Cir. 1998). Challenges to a conviction

for alleged Brady / Giglio violations are reviewed de novo. See United States v.

Vgeri, 51 F.3d 876, 880 (9th Cir. 1995). Here, the district court correctly observed

that the prosecution was under an obligation to inform Wu of his wife’s disavowal

of her prior written statement, but that no Brady / Giglio violation occurred and no

mistrial was warranted because the information came to light early in the trial

while it was “still of substantial value” to the defense. United States v. Gordon,

844 F.2d 1397, 1403 (9th Cir. 1988); see also United States v. Chung, 659 F.3d
815, 831 (9th Cir. 2011).

      Finally, the district court did not abuse its discretion in delivering an Allen

charge after the jury informed the court it had deadlocked. We must uphold the

district court’s decision unless the record makes it clear that the Allen charge had a

coercive effect on the jury. See United States v. Daas, 198 F.3d 1167, 1179 (9th

Cir. 1999). We discern no coercive effect here in light of the neutral form of the

charge given, the length of time the jury deliberated after receiving the charge in

relation to the total time of deliberation, and the lack of any other indicia of

coerciveness in the record. See United States v. Steele, 298 F.3d 906, 911 (9th Cir.

2002); Daas, 198 F.3d at 1180; United States v. Hernandez, 105 F.3d 1330, 1334

(9th Cir. 1997).


                                            3
AFFIRMED.




            4